Name: Council Regulation (EEC) No 866/84 of 31 March 1984 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 1.4.84 Official Journal of the European Communities No L 90/27 COUNCIL REGULATION (EEC) No 866/84 of 31 March 1984 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/ 84 (2), and in particular Articles 12 (2) and 18 ( 1 ) thereof, Having regard to the proposal from the Commission ( }), Whereas , pursuant to Article 18 ( 1 ) of Regulation (EEC) No 804/68 , the use of inward processing arrangements may, to the extent necessary for the proper working of the common organization of the market in milk and milk products, in special cases be prohibited , in whole or in part, in respect of the products referred to in Article 1 of that Regulation which are intended for the manufacture of products referred to in that Article or of the goods referred to in the Annex to that Regulation ; whereas Directive 69/73 /EEC ("), as last amended by the 1979 Act of Accession , provides for the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing ; Whereas the use of milk products imported from non-member countries under inward processing arrangements may jeopardize the normal disposal of products of Community origin and the proper working of the common organization of the market in milk and milk products ; whereas inward processing arrangements should therefore be prohibited in the case of those products ; Whereas, for the same reasons , provision should be made for the possibility of prohibiting also certain usual forms of handling, within the meaning of Council Directive 71 /235/EEC of 21 June 1971 on harmonization of the provisions laid down by law, regulation or administrative action relating to the usual forms of handling which may be carried out in customs warehouses and in free zones ( 5), in the geographical territory of the Community, of milk products from third countries in respect of which a levy applicable on importation into the Community has not been charged ; Whereas at this stage the duration of these measures should be limited to a period of two years , HAS ADOPTED THIS REGULATION : Article 1 1 . The use of inward processing arrangements shall be prohibited in respect of the products specified in Article 1 of Regulation (EEC) No 804/68 when they are intended for the manufacture of the products referred to in that Article or of goods listed in the Annex to that Regulation . 2 . Recourse to certain of the usual forms of handling specified in Article 1 of Directive 71 /235/EEC may, in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , be prohibited in the case of the products specified in Article 1 of the said Regulation which are the subject of a customs warehousing procedure or are in a free zone . Article 2 Article 1 ( 1 ) shall not apply to imports made under inward processing arrangements during a period of 60 days from the date of entry into force of this Regulation , pursuant to authorizations valid at that date . Member States shall provide the Commission with a list of the authorizations which have been issued . Article 3 This Regulation shall be applicable for a period of two years . Before the end of the 1984/ 85 milk year, the Commission shall present to the Council a report on the situation of the Community marked in the milk sector, together with, should the need arise , appropriate proposals . Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.(') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 10 of this Official Journal . ( J ) OJ No C 62 , 5 . 3 . 1984 , p. 65 . (4) OJ No L 58 , 8 . 3 . 1969 , p. 1 . C) OJ No L 143 , 29 . 6 . 1971 , p. 28 . No L 90/28 Official Journal of the European Communities 1.4 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD